Title: To Thomas Jefferson from Robert R. Livingston, 7 January 1801
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
ClerMont 7th. Jany 1801.

Mr Van Benthuysens solicited that I should receive your favor of the 12th. by a safe conveyance, & some of his domestic arrangments prevented its reaching me till yesterday, just as I was preparing to answer your former letter which I delayed till I could with certainty offer you my congratulations on the happy effects of the republican exertion, & my wishes for your happiness for such a portion of the new century, as you may chuse to add to the years & the honours of the last. Life will acquire new charms from the hope we may now entertain that the labours which occupied the best part of yours & mine will not be thrown away, but terminate ultimately in the freedom &  happiness of our country, an issue which we have not long since had well grounded reasons to doubt.
I have paid the earliest attention to your request relative to the bones found at Shawangun, & have this day written to a very intelligent friend in that neighbourhood, who will think himself honoured by your request, & take a pleasure in serving me. I fear however that till they have finished their search, there will be some difficulty in procuring any part of the bones, because when I first heard of the discovery I made some attempts to possess myself of them, but found they were a kind of common property the whole town having joined in diging for them till they were stoped by the autumnal rains. They entertain well grounded hopes of discovering the whole skelleton since these bones are not, like all others that they have hitherto found in that county, placed within the vegetable mould, but are covered with a stratum of clay, so that being better sheltered from the air & water they are more perfectly preserved.
Among the bones I have heard mentioned, are the vertebræ, part of the jaw with two of the grinders, the tusks which some have called the hornes. The Sternum, the scapula, the tibia & fibula, the tarsus, & metatarsus. Whether any of the phalanges, or the ossa innominata are found I have not heard. A part of the head containing the socket of the tusks is also discovered. From the bones of the foot it is evidently a claw footed animal, & from such parts of the shoulder bones as have been discovered, it appears that the arm or fore leg had a greater motion than can possibly belong to the Elephant, or any of the large quadrupedes with which we are acquainted. This would seem to contradict Mr. Daubenton’s theory; which as ever seems to be adopted by Buffon, & other European naturalists. Whatever it was, I can hardly think it was carniverous, from the great number that must have existed judging by the bones that are found in a small space of country. Since bog earth has been used by the farmers of Ulster county as a manure, which is subsequent to the war, fragments of at least eight or ten have been found; but in a very decayed state, in the same bog. But if, as Daubenton & Buffon suppose, they were Elephants, besides the obvious objection arising from the climate, how are we to account for their being constantly found in Low grounds both here, & in [Siberia?].
If I might venture a conjecture it would be that they were amphibious & that the bogs in which they are found are the last remains of the great lakes they formerly freequented. there are many reasons to conclude that the whole country above the highlands &  below the Cohoes falls on the Mohawk river has formed a large lake, whose eastern boundary was the Mountains that seperate the waters that fall into the connecticut from those that empty into Hudsons river & its western one the blue mountains. Stones evidently formed from indurated clay, & containing impressions of shells of a species that not now found in our rivers, together with large quaries of slate are freequently seen on our high ground. When the waters had broken thro’ the mountains of the high lands & the large lake was drained, amphibious animals would naturally retire to the river & the lakes that would be found for a time in every deep & extensive vale. here from the drying up of the waters & the want of food they would die—those that perished in the river would be [car]ryed into the ocean, while the carcasses of those that inhabited the lakes would be placed under the vegetable substances, when the lakes were filled by the wash of the adjoining mountains. The distant period of these events accounts for the total ignorance of the natives as to the existence of this animal.
The political part of your letter gives me great pleasure, since it at once assures me of your friendship & of what, indeed I should not have doubted, your determination to preserve your administration from being degraded by attempting to work with the tools you have on hand. Nothing proves more fully the influence of Hamilton on the late president than his last appointment of Secretaries from men totally undistinguished by talents and political character, doubtless by Hamiltons advice, who expected thereby to continue to govern tho he had quited the administration.
You can not doubt Sir the sincerity of my wishes for your happy administration, I see the arduous task you will have to go thro’ before you can bring us back to the point from which we set out. but I firmly hope, that you will not want the means, as you possess the will, to effect this desirable object. Every firm republican will contribute his aid where he has reason to think that he can usefully assist. For my own part, I feel that your friendship for me has esstimated my talents at too high a rate, when you propose to me the department you mention, I have never turned my attention to nautical objects, I have never been engaged in any species of commerce, nor viewed it in detail, or in any other way than generally as a political object. nor ever examined a ship, except as an ingenious & useful invention, A perfect conviction of my own unfitness for the duties of this department compels me to decline, (while I thankfully acknowledge the partiality that dictated) the obliging offer. But sir independant of this consideration, I am satisfied that in the present disposition of the country they  will not add to their navy, & it is by no means improbable, that, among the plans of œconomy that may be adopted, will be the suppression of the naval department, & the anexing it to that of war which will be thought competent to the discharge of both duties. And as I am myself rather inclined to that sentiment I should feel some reluctance in filling a station that might be deemed unnecessary, either by myself, or others.
I pray you however my dear Sir to accept my assurances of every kind of support that any little influence I may have, or any station that I may occupy can give to the administration that you may esstablish. The Gent. you propose to place at the head of the department of State too fully merrits, not to receive the public confidence. The voice of the nation will concur with yours in the appointment. The treasury (if my conjectures are right as to the person) will be alike distinguished for talents and industry. And who ever you may chuse for the department of war (for on this subject I have formed no distinct idea) will I dare say fully justify your choice. I intended to have proceeded to answer your former favor, in […] & to accompany it with some drawings which I have just finished. but I have already extended my letter to so unreasonable a length that I will postpone it to another opportunity which will better œconomize your patience, without subjecting you to any other inconvenience than that of reading my letters, (like the witches prayers) backward, while it will afford me another opportunity of declaring the sincerity of the attatchment, & respect with which I have the honor to be Dear Sir
Your Most Obt hum: Servt

Robt R Livingston

